     Case 2:20-cv-01300-JAM-DMC Document 9 Filed 08/28/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARL STICH,                                       No. 2:20-CV-1300-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    NICKOLAS LIND, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  On August 4, 2020, the Court issued findings and recommendations that plaintiff’s

20   application for leave to proceed in forma pauperis be denied because, according to plaintiff’s

21   prison trust account statement on file at the time, plaintiff had $1,344.87 in his account. Plaintiff

22   filed objections on August 17, 2020. In his objections, plaintiff claims that the funds in his

23   account are used to purchase denture adhesive and that he has no other access to funds to

24   maintain adequate dental care. See ECF No. 8. Upon further consideration, the Court finds that

25   plaintiff has submitted a declaration (ECF No. 2) that makes the showing required by 28 U.S.C.

26   § 1915(a). The request to proceed in forma pauperis will, therefore, be granted.

27   ///

28   ///
                                                        1
     Case 2:20-cv-01300-JAM-DMC Document 9 Filed 08/28/20 Page 2 of 3

 1           To:     The California Department of Corrections and Rehabilitation
                     1515 S Street, Sacramento, California 95814:
 2

 3                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

 4   In addition to any initial partial filing fee required to be assessed, plaintiff will be obligated to

 5   make monthly payments in the amount of twenty percent of the preceding month’s income

 6   credited to plaintiff’s inmate trust account. The agency referenced above is required to send to

 7   the Clerk of the Court the initial partial filing fee and thereafter payments from plaintiff’s inmate

 8   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

 9   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).

10                   Accordingly, IT IS HEREBY ORDERED that:

11                   1.      The findings and recommendations issued on August 4, 2020, are vacated;

12                   2.      Plaintiff’s motions for leave to proceed in forma pauperis (ECF No. 2) is

13   granted;

14                   3.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

15   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

16                   4.      The director of the agency referenced above, or a designee, shall collect

17   from plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

18   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

19   to be clearly identified by the name and number assigned to this action;

20                   5.      Thereafter, the director of the agency referenced above, or a designee, shall

21   collect from plaintiff's inmate trust account the balance of the filing fee by collecting monthly

22   payments from plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

23   preceding month's income credited to plaintiff’s inmate trust account and forwarding payments to

24   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

25   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

26   payments to be clearly identified by the name and number assigned to this action;

27   ///

28   ///
                                                          2
     Case 2:20-cv-01300-JAM-DMC Document 9 Filed 08/28/20 Page 3 of 3

 1                  6.     The Clerk of the Court is directed to serve a copy of this order and a copy

 2   of plaintiff's signed in forma pauperis affidavit to the address shown above; and

 3                  7.     The Clerk of the Court is further directed to serve a copy of this order on

 4   the Financial Department of the court.

 5

 6

 7   Dated: August 27, 2020
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
